DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as well as 2-10 due to their dependency, recite the limitation "a first end termination" in both lines 14 and 15-16.  It is unclear whether the second "a first end termination" in lines 15-16 is intended to be the same "a first end termination" recited in line 14. For the purposes of the art rejection below, it is assumed to be the “a first end termination”  of lines 25-26 should be “the first end termination.”
The term “substantially” in Claim 1, as well as 2-10 due to their dependency, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much the effective length may change and still be considered substantially maintained.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,191,464 (Barnard).
	For claim 1, Barnard teaches a wideband electro-absorption optical modulating device (fig. 3) comprising 
a substrate of a first conductivity type (fig. 2, 106, col. 3, l. 37-38, col. 4, l. 57-60), the substrate defined as comprising a top major surface (fig. 2, top of 106); 
an electro-absorption modulating device formed along a longitudinal extent of the substrate (fig. 2, 104, col. 4, l. 65-66), the electro-absorption modulating device including an active region (fig. 2, 110, col. 5, l.9) and an upper cladding layer of a second conductivity type disposed over the active region (fig. 2, 112, col. 3, l. 42, col. 4, l. 57-60), the active region configured to receive an incoming continuous wave (CW) optical beam and generate an optically modulated output signal therefrom (fig. 2, from laser diode 102 provides CW beam modulator 101 modulates the beam); 
a modulator electrode disposed over an extended portion of a top surface of the upper cladding layer and responsive to the application of an AC voltage-based input modulating signal to impart modulations to the propagating CW optical beam so as to create the optically modulated output signal (fig. 2, 130 within window 126), the modulator electrode defined as having a first end termination (fig. 2, end close to 118) and a second end termination in opposition thereto (fig. 2, end near end facet at top of fig. 2); and 
a ground shield disposed in proximity to, yet separated from the first end termination of the modulator electrode (fig. 2, isolation region 118, region covered by conductor 146 including conductor 146 within window 140 is in proximity to the first end termination of the modulator electrode conductor 130 within window 126 and is separated from the first end termination of the modulator electrode, i.e. there is a gap between 146 and 130) and coupled to a ground plane (top of substrate 106 in window 142, col. 5, l. 6-10), the ground shield reducing migration of the applied AC voltage beyond the first end termination of the modulator electrode (col. 6, l. 9-19). 
Bernard does not explicitly state the ground shield substantially maintaining a constant effective length of the electro-absorption modulating device regardless of a frequency of the input modulating signal. However, this is a functional limitation which is inherent in the device of Bernard as Bernard’s device has all the structural limitations of and is substantially similar to the claimed invention See MPEP 2114 I-II.
For claim 2, Barnard teaches the ground shield comprises a grounding electrode disposed in proximity to the first end termination of the modulator electrode (fig. 2, conductor 146 within window 140 adjacent to the first end termination of the modulator electrode); and a grounding termination element disposed between the grounding electrode and the ground plane (fig. 2, remaining portion of conductor 146 between portion of 146 within window 140 and the top of substrate 106).
For claim 3, Barnard teaches the grounding termination element comprises a ground contact disposed on a DC ground of the substrate (fig. 2, portion of conductor 146  on surface of substrate 116 within window 142); and P00020 a conductive connection disposed between the grounding electrode and the ground contact (fig. 2, portion of 146 between the grounding electrode and the ground contact as defined above). 
For claim 4, Barnard teaches the ground contact is located on the top major surface of the substrate at a position underneath the grounding electrode (fig. 2, on top of substrate 106 within window 142 which is underneath the grounding electrode as described above); and the conductive connection comprises a conductive via extending between the grounding electrode and the ground contact (fig. 2, portion of 146 along sidewalls 144).
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,191,464 (Barnard).
For claim 5, Barnard teaches the ground contact is located on the top major surface of the substrate at a position remote from the grounding electrode (fig. 2, on top of substrate 106 within window 142 which is remote from the grounding electrode as described above). The embodiment of fig. 2 does not teach the conductive connection comprises a wirebond extending between the grounding electrode and the ground contact. However, Bernard does teach a wirebond may be used as an alternative connector (col. 5, l. 32-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wirebond of Bernard as a simple substitution for the conductive connection of fig. 2 as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative means of providing a conductive connection to ground.  See MPEP 2143 I.B.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,191,464 (Barnard) in view of US 6,917,055 (Stegmuller).
For claim 10, Barnard does not teach an additional ground shield disposed in proximity to, yet separated from a second 
However, Stegmuller teaches an integrated laser (fig. 3, 2, col. 5, l. 49) with a modulator (fig. 3, 4, col. 5, l. 35-36) with an isolation region at both ends of the modulator separated from the modulator (fig. 3, 6 and 7, col. 5, l. 8-9) and an additional component such as a photodetector (fig. 3, 1, 34) in order monitor the behavior of the modulator (col. 5, l. 34-36) and control the components individually in a simple manner (col. 5, l. 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a photodetector and an additional isolation region (i.e. a second ground shield coupled to a ground plane separated from the modulator as taught by Barnard ) in proximity to yet separated from a second opposing end termination of the modulator electrode of Barnard in order monitor the behavior of the modulator and control components individually in a simple manner as taught by Stegmuller, the additional ground shield reducing migration of the applied AC voltage beyond the opposing end termination of the modulator electrode (Barnard, col. 6, l. 9-19).
Allowable Subject Matter
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: For claims 11-14, Barnard represents the closest prior art as applied in the rejection of claim 1 above. While photoresistors were well-known before the effective filing date of the claimed invention, there is no clear suggestion or motivation to combine it with the other elements of independent claim 11 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6-9  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 6-7, Barnard represents the closest prior art as applied in the rejection of claim 1 above. Barnard does not teach the conductive connection comprises a contact pad disposed in a planar relationship with the grounding electrode and positioned above the ground contact, a wirebond connecting the grounding electrode to the contact pad, and a conductive via connecting the contact pad to the ground contact. There is no clear suggestion or motivation to modify Barnard to meet these additional limitations.
For claim 8, Barnard represents the closest prior art as applied in the rejection of claim 1 above. Barnard does not teach the grounding termination element comprises an off-chip capacitor; and an inductive wirebond connected between the grounding electrode and the off- chip capacitor. There is no clear suggestion or motivation to modify Barnard to meet these additional limitations.
For claim 9, Barnard represents the closest prior art as applied in the rejection of claim 1 above. Barnard does not teach the grounding termination element further comprises an on-chip RC network disposed between the grounding electrode and the inductive wirebond. There is no clear suggestion or motivation to modify Barnard to meet these additional limitations.
Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. Applicant argues at page 7, paragraph 4, that electrical isolation is achieved in Bernard by terminating contact layers in isolation region 118, and cites col. 2, beginning at line 17; applicant further asserts that contact layers are separately grounded. Applicant further argues that the cap layer is unbroken between the laser diode and the modulator.  The statement that the contact layers are terminated and that they are continuous seem to be contradictory and it is unclear what the applicant is attempting to convey by arguing that the contact layers are terminated. If the applicant believes an interview could resolve this particular question and advance prosecution, they are invited to contact the examiner to schedule an interview. Regardless, it is unclear how the assertion would place the claim in condition for allowance, as it does not appear to address specific claim language present in claims 1-4.
  Applicant further argues at page 7, final paragraph that there is no mention of a laser diode in claims 1-4 and therefore no need to provide electrical isolation. Rather, the applicant argues, at page 8, first paragraph, that the ground shield functions as a clamp for the modulating voltage. However, even if the applicant has recognized another advantage which was not previously disclosed, Barnard’s device is structurally similar to the device claimed, and as discussed in the in the rejection of claim 1 above the ground shield will inherently substantially maintaining a constant effective length of the electro-absorption modulating device regardless of a frequency of the input modulating signal. 
 Applicant argues claims 5 and 10 should be allowed due to their dependency; however, as independent claim 1 is not deemed to be allowable, claims 5 and 10 cannot be allowable solely based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,481,559 teaches a modulator and laser with a ground electrode wire bonded therebetween.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828